Citation Nr: 1117292	
Decision Date: 05/04/11    Archive Date: 05/10/11

DOCKET NO.  10-05 966	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, Texas


THE ISSUES

1.  Entitlement to an increased rating in excess of 10 percent prior to September 14, 2010, and 50 percent thereafter for the Veteran's service-connected bilateral hearing loss.  

2.  Entitlement to a total disability rating based on individual unemployability (TDIU).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

Kristi L. Gunn, Counsel


INTRODUCTION

The Veteran served on active duty from March 1967 to March 1970.  

This case comes before the Board of Veterans' Appeals (Board) on appeal from a July 2007 rating decision of the Houston, Texas, Department of Veterans Affairs (VA) Regional Office (RO), which continued the 10 percent disability evaluation for the Veteran's service-connected bilateral hearing loss.  

In June 2010, the Veteran testified at a personal hearing before the undersigned Veterans Law Judge.  A copy of the transcript is of record.  

In August 2010, the Board remanded the claim for additional development and adjudicative action.  The case has been returned to the Board for further appellate review.  

In a February 2011 rating decision, the Veteran's service-connected bilateral hearing loss was increased to 50 percent disabling, effective September 14, 2010.  The Veteran was advised of the above grant of increased ratings; however, he did not withdraw his appeal.  In AB v. Brown, 6 Vet. App. 35 (1993), the U.S. Court of Appeals for Veterans Claims held that, on a claim for an original or increased rating, the Veteran will generally be presumed to be seeking the maximum benefit allowed by law and regulation, and it follows that such a claim remains in controversy, even if partially granted, where less than the maximum benefit available is awarded.  Thus, this appeal continues.  

The issue of entitlement to a total disability rating based on individual unemployability may be reasonably inferred from the evidence of record.  Thus, this issue and entitlement to an extraschedular evaluation for hearing loss will be addressed in the REMAND portion of the decision below and are REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  

Please note this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2010).  38 U.S.C.A. § 7107(a)(2) (West 2002).


FINDINGS OF FACT

1.  VA has obtained all information and evidence necessary for an equitable disposition of the Veteran's appeal.  

2.  Prior to September 14, 2010, the Veteran's service-connected bilateral hearing loss is manifested by no more than level I hearing in the right ear and level II in the left ear.

3.  As of September 14, 2010, the Veteran's service-connected bilateral hearing loss is manifested by no more than level VII hearing in the right ear and level IX in the left ear.  


CONCLUSIONS OF LAW

1.  Prior to September 14, 2010, the criteria for an evaluation in excess of 10 percent for bilateral hearing loss have not been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.159, 4.85-4.87, Diagnostic Code 6100 (2010).  

2.  As of September 14, 2010, the criteria for an evaluation in excess of 50 percent for bilateral hearing loss have not been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.159, 4.85-4.87, Diagnostic Code 6100 (2010).  



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duty to Notify & Assist

The Veterans Claims Assistance Act of 2000 (VCAA) imposes obligations on VA in terms of its duty to notify and assist claimants. When VA receives a complete or substantially complete application for benefits, it is required to notify the claimant and the representative, if any, of any information and medical or lay evidence that is necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b) (2010); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  In Pelegrini v. Principi, 18 Vet. App. 112, 120-21 (2004), the Court held that VA must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  

In this case, the RO sent a letter to the Veteran in May 2007 with the VCAA notice requirements for his increased rating claim.  In the letter, the Veteran was informed that the evidence necessary to substantiate the claim for an increased evaluation would be evidence showing that his disability was worse than the current evaluation contemplates.  The letter also informed the Veteran that he must provide medical or lay evidence demonstrating a worsening of his disability and the impact on his employment and daily life, which can also be substantiated by sending statements from other individuals who are able to describe in what manner the disability has become worse.  It also informed him that on his behalf, VA would make reasonable efforts to obtain records that were not held by a federal agency, such as records from private doctors and hospitals.  The letter stated that he would need to give VA enough information about the records so that it could obtain them for him.  

In addition to the foregoing analysis, to whatever extent the decision of the Court in Dingess v. Nicholson, 19 Vet. App. 473 (2006), requires more extensive notice in claims for compensation, e.g., as to potential downstream issues such as disability rating and effective date, the Board finds no prejudice to the Veteran in proceeding with the present decision.  Since the claim is being denied, any such effective date question is moot.  The Veteran has had ample opportunities to meaningfully participate in the adjudicative claims process.  Any error or deficiency in this regard is harmless, and not prejudicial.  

VA must also make reasonable efforts to assist the claimant in obtaining evidence necessary to substantiate the claim for the benefit sought, unless no reasonable possibility exists that such assistance would aid in substantiating the claim.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  In connection with the current appeal, VA obtained the Veteran's service treatment records and VA outpatient treatment records from October 2003 to August 2010.  The Veteran was also provided VA examinations in connection with his increased rating claim, which are found to be adequate for rating purposes.  The examiners reviewed the Veteran's medical history, recorded pertinent examination findings, and provided conclusions with supportive rationale.  The Board finds that the VA examination reports are adequate and probative.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008).

For the foregoing reasons, the Board concludes that all reasonable efforts were made by VA to obtain evidence necessary to substantiate the claim.  The evidence of record provides sufficient information to adequately evaluate the claim.  Therefore, no further assistance to the Veteran with the development of evidence is required, nor is there notice delay or deficiency resulting in any prejudice to the Veteran.  38 U.S.C.A. § 5103A(a)(2); 38 C.F.R. § 3.159(d); see Mayfield v. Nicholson, 19 Vet. App. 103 (2005), rev'd on other grounds, 444 F.3d 1328.

II.  Decision  

The Veteran contends that a higher disability evaluation is warranted for his service-connected bilateral hearing loss.  

Disability evaluations are determined by the application of the schedule of ratings which is based on average impairment of earning capacity.  See 38 U.S.C.A. § 1155.  Separate diagnostic codes identify the various disabilities. In order to evaluate the level of disability and any changes in condition, it is necessary to consider the complete medical history of the Veteran's disability.  See Schafrath v. Derwinski, 1 Vet. App. 589, 594 (1991).  Separate diagnostic codes identify the various disabilities.  Where entitlement to compensation already has been established and an increase in the disability rating is at issue, it is the present level of disability that is of primary concern.  See Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  Moreover, staged ratings are appropriate in any increased-rating claim in which distinct time periods with different ratable symptoms can be identified.  Hart v. Mansfield, 21 Vet. App. 505 (2007).

The Veteran's bilateral hearing loss is currently evaluated under the provisions of 38 C.F.R. § 4.87, Diagnostic Code 6100.  The Ratings Schedule, under Diagnostic Code 6100, provides a table for ratings purposes (Table VI) to determine a Roman numeral designation (I though XI) for hearing impairment, established by a state licensed audiologist including a controlled speech discrimination test (Maryland CNC), and based upon a combination of the percent of speech discrimination and the puretone threshold average which is the sum of the puretone thresholds at 1000, 2000, 3000 and 4000 Hertz, divided by four.  See 38 C.F.R. § 4.85 (2010).

Table VII is used to determine the percentage evaluation by combining the Roman numeral designations for hearing impairment of each ear.  The horizontal row represents the ear having the poorer hearing and the vertical column represents the ear having the better hearing.  Id.  

38 C.F.R. § 4.86(a) (2010), provides that when the pure tone threshold at each of the four specified frequencies (1000, 2000, 3000, and 4000 Hertz) is 55 decibels or more, the rating specialist will determine the Roman numeral designation for hearing impairment from either Table VI or Table VIa, whichever results in the higher numeral.  Each ear is to be evaluated separately.  Id.  The provisions of 38 C.F.R. § 4.86(b) provide that when the puretone threshold is 30 decibels or less at 1000 hertz, and 70 decibels or more at 2000 hertz, the rating specialist will determine the Roman numeral designation for hearing impairment from either Table VI or Table VIa, whichever results is the higher numeral.  That numeral will then be elevated to the next higher Roman numeral.  Id.  

The Court has noted that the assignment of disability ratings for hearing impairment is derived by a mechanical application of the numeric designations assigned after audiological evaluations are rendered.  Lendenmann v. Principi, 3 Vet. App. 345, 349 (1992).  

When all the evidence is assembled, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the Veteran prevailing in either event, or whether a preponderance of the evidence is against the claim, in which case, the claim is denied.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  

Prior to September 14, 2010

In May 2007, the Veteran underwent a VA audiological evaluation provided by QTC Medical Services (QTC).  He reported having "severe" bilateral hearing loss.  Audiological testing performed during the evaluation showed the following pertinent puretone thresholds:




HERTZ



500
1000
2000
3000
4000
RIGHT
20
35
50
60
65
LEFT
35
35
50
70
90

Average puretone threshold of the right ear was 53 decibels and 61 decibels in the left ear.  Speech recognition scores were 96 percent in the right ear and 92 percent in the left ear.  The examiner determined that there was no change in the current diagnosis of bilateral hearing loss.  He further added that the Veteran subjectively has difficulty hearing and understanding people with hearing loss, objectively, in each ear.  

Based upon the results of the May 2007 audiological examination, a Roman numeral I is derived for the right ear and a Roman numeral II is derived for the left ear.  A noncompensable evaluation is derived from Table VII of 38 C.F.R. § 4.85 by intersecting the applicable rows with the applicable columns.  The Board notes that although the Veteran is currently in receipt of a 10 percent disability evaluation, audiological test results show that his service-connected bilateral hearing loss does not even satisfy the criteria for a compensable rating.  Thus, a higher disability evaluation for his service-connected bilateral hearing loss, prior to September 14, 2010 is not warranted.  

In addition, the provisions of 38 C.F.R. § 4.86(a) (Exceptional patterns of hearing impairment) do not apply to the Veteran's situation as the audiometric results from the audiological evaluation prior to September 14, 2010, did not show pure tone thresholds of loss of 55 decibels or greater in the four relevant frequencies for both ears.  The provisions of 38 C.F.R. § 4.86(b) are also not applicable as neither ear is shown to manifest 30 decibels or less at 1000 Hz, or 70 decibels or more at 2000 Hz.  

There is no contrary evidence of record suggesting that the Veteran's puretone threshold for both ears meet the criteria for a higher rating, and the Veteran has not submitted any additional treatment records reflecting his bilateral hearing loss.  Thus, the Board finds that the criteria for a higher evaluation have not been met, prior to September 14, 2010.

The Board has considered the Veteran's statements and is aware of his complaints about not being able to hear well; however, it must be reiterated that disability ratings for hearing impairment are derived by a mechanical application of the numeric designations assigned after audiological evaluations are rendered.  Lendenmann, 3 Vet. App. at 349.  There was no indication that the audiological evaluations produced test results which were invalid.  Nevertheless, the clinical findings establish that the preponderance of the evidence is against a higher evaluation for the Veteran's bilateral hearing loss, prior to September 14, 2010.  Therefore, the benefit-of-the-doubt rule is not for application.  See Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990).  


As of September 14, 2010

In September 2010, the Veteran was afforded a VA audiological examination.  Audiological testing performed during the evaluation showed the following pertinent puretone thresholds:




HERTZ



500
1000
2000
3000
4000
RIGHT
30
45
55
65
75
LEFT
40
35
60
75
95

Average puretone thresholds were 60 decibels in the right ear and 40 decibels in the left ear.  The Veteran had Maryland CNC test scores of 52 percent in the right ear and 40 percent in the left ear.  The VA audiologist diagnosed the Veteran with mild to severe sensorineural hearing loss in the right ear and mild to profound sensorineural hearing loss in the left ear.  

The Board notes that the claims file is void of any additional audiological evaluations as of September 14, 2010.  

Based upon the results from the September 2010 VA audiological examination, from Table VI of 38 C.F.R. § 4.85, a Roman Numeral VII is derived for the right ear and a Roman Numeral IX is derived for the left ear.  A 50 percent disability evaluation is derived from Table VII of 38 C.F.R. § 4.85 by intersecting row IX with column VII.  Therefore, the Board finds that the criteria for a higher evaluation in excess of 50 percent, as of September 14, 2010, have not been met.  

In addition, the provisions of 38 C.F.R. § 4.86(a) (Exceptional patterns of hearing impairment) do not apply to the Veteran's situation as the audiometric results from the September 2010 audiological evaluation, did not show pure tone thresholds of loss of 55 decibels or greater in the four relevant frequencies for both ears.  The provisions of 38 C.F.R. § 4.86(b) are also not applicable as neither ear is shown to manifest 30 decibels or less at 1000 Hz, or 70 decibels or more at 2000 Hz.  
In view of the foregoing, the Board finds that the evaluation assigned adequately reflects the clinically established impairment experienced by the Veteran.  As the preponderance of the evidence is against the Veteran's claim for an increased rating in excess of 50 percent for his service-connected bilateral hearing loss as of September 14, 2010, the benefit-of- the-doubt doctrine is not for application, and an increased rating must be denied.  See Gilbert, 1 Vet. App. at 55.  


ORDER

Entitlement to an increased rating in excess of 10 percent prior to September 14, 2010, is denied.  

Entitlement to an increased rating in excess of 50 percent as of September 14, 2010, is denied.  


REMAND

The Veteran's service-connected bilateral hearing loss is currently evaluated as 50 percent disabling, effective September 14, 2010.  At the June 2010 Board hearing, the Veteran testified that he stopped working at the Ford Motor Company because of his service-connected bilateral hearing loss.  

Based upon the foregoing, the Board finds this case presents unusual or exceptional circumstances, in that the Veteran's service-connected bilateral hearing loss does not warrant an increased rating based on the schedular rating criteria but, there is evidence indicating that he stopped working because his service-connected bilateral hearing loss.  As a result, a referral of the bilateral hearing loss claim to the Director of the VA Compensation and Pension Service for extraschedular consideration is warranted.  The authority to assign extraschedular ratings has been specifically delegated to the Under Secretary for Benefits and the Director of the Compensation and Pension Service, and not the Board, in the first instance.  Therefore, the correct course of action for the Board, where it finds that entitlement to an extraschedular evaluation may be present, is to raise the issue and remand it for the proper procedural actions outlined in 38 C.F.R. § 3.321(b)(1).  Floyd v. Brown, 9 Vet. App. 88 (1996).  

Additionally, the Board finds that the Veteran and the evidence of record have raised a claim of entitlement to a total disability rating based on individual unemployability.  Where there is a claim for an increase rating from a Veteran whose schedular rating meets the minimum criteria under 38 C.F.R. § 4.16(a) and there is evidence of unemployability associated with that service connected disability, consideration of that claim for increase must also include a reasonably raised claim for a TDIU rating.  See Norris v. West, 12 Vet. App. 413, 419-422 (1999); see also Roberson v. Principi, 251 F.3d 1378, 1384 (Fed. Cir. 2001) (Once a Veteran submits evidence of a medical disability and makes a claim for the highest rating possible, and additionally submits evidence of unemployability, the "identify the benefit sought" requirement of 38 C.F.R. § 3.155(a) is met and the VA must consider total disability based on individual unemployability).  

In VAOPGCPRPEC 6-96, VA General Counsel held that when the issue of entitlement to an extraschedular rating or a TDIU rating for a particular service-connected disability or disabilities is raised in connection with a claim for an increased rating for such disability or disabilities, the Board would have jurisdiction to consider that issue and if the Board determines that further action by the RO is necessary with respect to the issue, the Board should remand that issue.  

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2010).  Expedited handling is requested.)

1.  Send the Veteran additional VCAA notice as to the issue of entitlement to a TDIU.  All notification requirements and development procedures contained in 38 U.S.C.A. §§ 5102, 5103, 5103A, 5107 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.102, 3.159 (2010), must be fully met.  

2.  Refer the Veteran's bilateral hearing loss claim to the Director of Compensation and Pension Service pursuant to the provisions of 38 C.F.R. § 3.321(b) for consideration of whether an extraschedular rating is warranted for the Veteran's service-connected bilateral hearing loss.  

3.  Thereafter, conduct any additional development deemed appropriate for the TDIU claim.  

4.  Thereafter, adjudicate the issues of entitlement to an extraschedular evaluation for the Veteran's service-connected bilateral hearing loss and entitlement to a TDIU.  If the benefits sought on appeal are not granted, the Veteran and his representative should be provided with a supplemental statement of the case (SSOC) and afforded the appropriate time period within which to respond thereto.  The matter should then be returned to the Board, if in order, for further appellate review.  

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).


This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).



______________________________________________
ROBERT E. O'BRIEN
Acting Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


